MartiN, J.
These are two consolidated cases, in which the State has recovered a tax imposed by the legislature, in the year 1842, upon money and exchange brokers. The only question submitted to our consideration, is the constitutionality of the tax. We have been favored with a very long and printed brief, in which the unconstitutionality is sought to be established, on the ground, that the power of unequal and partial taxation was never delegated to the legislature, and that this tax is contrary to the provisions of the constitution of the United States, it. being a tax on commerce, which Congress alone has the power to regulate.
It does not appear to us that the District Court erred. The general assembly of this State is vested with all the legislative powers, even including that of unequal and partial taxation, al*334though the State constitution does not grant it in express terms. Its attributes differ in this respect from those of Congress, which are limited to those actually granted. The tax under consideration is not more a tax on commerce, than that on stores and warehouses, &c.

Judgment affirmed.